KNOWLTOír, J.
No reason appears sufficient to authorize the reversal of the judgment of the cireuit court. The plaintiff in error, in the court below, did not show or offer to show that he had any interest in the estate, the subject of controversy, or that any wrong had been done, for which he could claim redress in a court of justice. The principle of law is too well settled to require a reference to authority upon the subject, that in order to be heard, the party seeking the hearing must show, or at least offer to show, that he has sustained an injury, or that he has a right that ought to be enforced in a judicial tribunal.
In this case it is not even pretended that the plaintiff in error has any right to or control over, the whole or any portion of the estate of Wm. H. Johnson, deceased; on the other hand, it appears that Lewis Johnson, if any one, was the person to complain.
The appellant contends that the words of the statute are so *30broad, that a person need not slrow any interest in the subject matter of the estate to entitle him to an appeal. This proposition is somewhat startling; such a construction would make the legislature appear ridiculous in the extrema Courts of justice never open the door to individuals and permit litigation, for no other reason than that some one wishes to know what he can do with others engaged in business, which in no wise concerns him or affects his rights. The ministers of justice ought never to consume time for the mere purpose of satisfying the morbid appetite of idle curiosity. It cannot be contended with any degree of plausibility, that the language “ when any person shall be desirous of appealing from any order or decree,” etc., (Statutes of 1839, page 297, sec. 6), should be construed to mean that persons not aggrieved or in any way affected either in their persons or their rights should be entitled to invoke the aid of an appellate court for the purpose of reviewing the proceedings of a subordinate tribunal; yet this is the only thing relied on by the plaintiff to sustain his case. Courts will, if possible, construe statutes so as to give the effect evidently intended by the legislature, without doing violence to the language used in the act; and statutes in pari materia, are- all to be considered. We are clearly of the opinion 'that a person having no interest, nor in any way affected by the adjudication of a probate court, is not entitled to an appeal within the statute. The judgment should be affirmed, with costs.
Judgment affirmed.